Citation Nr: 0311949	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  97-32 727A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, claimed as chondromalacia patellae.   

2.  Entitlement to an increased (compensable) evaluation for 
the residuals of basal cell carcinoma of the right cheek, the 
mid and low back, and the left shoulder.   

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to June 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1996 and January 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., and from a May 2002 decision by the VARO in 
Newark, New Jersey.  

In an Appeal Status Election Form dated in July 2002, the 
veteran withdrew from consideration the issues of increased 
evaluations for degenerative joint disease of the 
acromioclavicular joints of the right and left shoulders.  
Accordingly, those issues, which were previously on appeal, 
are no longer before the Board.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
knee disorder, and the current severity of his service-
connected residuals of basal cell carcinoma and defective 
hearing.  

In that regard, on a number of occasions during the veteran's 
period of active military service, he received treatment for 
chondromalacia, as well as retropatellar pain syndrome, 
primarily of the right knee.  However, as of the time of the 
veteran's service separation examination in February 1996, 
there was no evidence of any chronic disorder of either knee.  
On VA examination in September 2000, the veteran complained 
of pain in both knees, somewhat worse on the right than the 
left.  A VA general medical examination in February 2003 
noted the presence of degenerative joint disease of the right 
knee, as well as patellofemoral pain syndrome of the left 
knee.  However, on none of the aforementioned occasions was 
an opinion offered as to whether the veteran's current knee 
pathology is in any way related to, or the result of, some 
incident or incidents of his period of active military 
service.  Nor has a rating decision yet been issued regarding 
the issue of service connection for a chronic disorder of 
knees.  Under such circumstances, additional development will 
be undertaken prior to a final adjudication of the veteran's 
claim for service connection for a chronic knee disorder.  

The Board notes that, at the time of a VA dermatologic 
examination in September 2000, the veteran gave a history of 
three basal cell carcinomas on his chest or back, which were 
removed under local anesthesia.  In addition, the veteran 
appeared to have had a nevus removed from his right cheek.  
Physical examination revealed the presence of a scar on the 
veteran's left chest, as well as in the left lumbar region, 
and above the left shoulder blade.  Pertinent diagnoses 
included postoperative residuals of excision of three basal 
cell carcinomas; and the residuals of excision of a dermal 
nevus.  However, on subsequent VA general medical examination 
in February 2003, no findings were reported regarding the 
postoperative residuals of excision of the aforementioned 
basal cell carcinomas.  Nor, apparently, has the veteran been 
afforded a VA dermatologic examination since September 2000.  

The Board observes that, in September 2000, the veteran 
underwent a VA audiometric examination for compensation 
purposes.  However, that examination failed to provide 
findings in sufficient detail to enable the Board to 
thoroughly evaluate the current extent of the veteran's 
hearing loss.  More specifically, that examination did not 
include results of speech discrimination testing utilizing 
the Maryland CNC word lists.  Accordingly, an additional 
audiometric examination will be undertaken prior to a final 
adjudication of the veteran's claim for an increased 
evaluation for bilateral defective hearing.  

Finally, the Board notes that, at the time of the filing of 
his Notice of Disagreement in August 1997, the veteran 
requested a hearing "by regional office personnel in the 
Federal Republic of Germany."  The veteran was subsequently 
advised that the VA did not have the ability to conduct 
hearings outside the continental United States, nor could the 
government pay the cost of his transportation or any other 
expenses in connection with such a hearing.  As a substitute, 
the veteran was invited to submit a  sworn statement to the 
American Embassy or Consulate, which would then be forwarded 
to the VARO in Washington, D.C.  The veteran was additionally 
advised that he could submit written testimony, which could 
be in the form of affidavits or certified statements.  
Finally, the veteran was advised that, were he to be planning 
a trip to the United States, arrangements could be made with 
the nearest RO for a hearing at that time.  

Pertinent evidence of record is to the effect that the 
veteran failed to respond to the aforementioned notice.  
However, at the time of the filing of his Substantive Appeal 
in November 1997, the veteran requested a hearing before a 
Member of the Board at the VARO located in Washington, D.C. 
(i.e., a Travel Board Hearing).  While Travel Board hearings 
are not held at the VA Washington, D.C. RO, it does not 
appear that the veteran was informed of that fact, and 
provided with alternatives:  a hearing before a hearing 
officer at the VA Washington, D.C. RO, or a hearing before a 
Member of the Board at the VA Washington, D.C. Central 
Office.  Accordingly, the veteran's case must be remanded to 
the RO for, among other things, a letter to him providing him 
with hearing options.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VA 
has promulgated regulations to implement the provisions of 
the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Board finds that, despite the fact that this file was in 
the RO's possession until May 2003, the RO did not provide 
the veteran with either notice of the VCAA or adequate notice 
of the information and evidence needed to substantiate his 
claims, and that this lack of notice constitutes a violation 
of his due process rights.  Under such circumstances, this 
case must be remanded to the RO in order that the veteran  
might be provided with such notice.  

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following actions: 

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2003, the date of 
the veteran's most recent VA general 
medical examination, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  

2.  The veteran should then be afforded 
additional VA dermatologic and 
audiometric examinations in order to more 
accurately determine the current severity 
of his service-connected residuals of 
basal cell carcinoma and hearing loss.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiners for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiners.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the dermatologic 
examination, the examiner should 
specifically comment as to any residual 
pathology directly attributable to the 
veteran's basal cell carcinoma(s) of the 
right cheek, mid and low back, and left 
shoulder.  Such comment should include a 
detailed description of the length and 
breadth of any scars, as well as comments 
regarding the presence of elevation 
and/or depression on palpation, adherence 
to underlying tissue, hyperpigmentation, 
induration, or repugnance.  

As regards the requested audiometric 
examination, the examining audiologist 
should provide numeric (as opposed to 
graphic) pure tone thresholds, in 
decibels, for the frequencies 250, 500, 
1,000, 2,000, 3,000, 4,000, and 8,000 
Hertz for each of the veteran's ears.  If 
at all possible, speech discrimination 
scores utilizing the Maryland CNC word 
lists should also be provided for each 
ear.  All of the above information, when 
obtained, should be made a part of the 
veteran's claims folder.  

3.  The veteran's claims folder should 
then be furnished to a VA specialist in 
the field of orthopedic surgery.  
Following a review of the veteran's 
entire claims folder, the examiner should 
offer an opinion as to whether the 
veteran currently suffers from chronic 
pathology of one or both knees, and, if 
so, whether such pathology is as likely 
as not the result of some incident or 
incidents of his period of active 
military service.  A separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  A notation to the effect 
that the claims folder review has taken 
place should be included in the report of 
the examiner.  

4.  The RO should notify the veteran of 
his options regarding his request for a 
for a Travel Board Hearing, to include a 
hearing officer hearing at the RO, or a 
Central Office hearing with a Board 
member.    

5.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and in 38 C.F.R. § 3.159 (2002) are fully 
complied with and satisfied.  After the 
veteran has been given notice as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), he should be given the 
opportunity to respond.

6.  Thereafter, the RO should 
readjudicate the issues of service 
connection for a bilateral knee disorder 
(including bilateral chondromalacia 
patellae) and increased ratings for 
residuals of basal cell carcinoma and 
defective hearing.  Should the benefit 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A proper period of time should 
be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



